                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.      CV 19-03320-GW (SHK)                                   Date: August 22, 2019
 Title: Sergio Jovany Escobar Miranda v. County of Los Angeles, et al.



Present: The Honorable Shashi H. Kewalramani, United States Magistrate Judge


               D. Castellanos                                          Not Reported
               Deputy Clerk                                           Court Reporter


    Attorney(s) Present for Plaintiff(s):                  Attorney(s) Present for Defendant(s):
               None Present                                            None Present


Proceedings (IN CHAMBERS): ORDER TO SHOW CAUSE


        On May 29, 2019, the Court dismissed Plaintiff’s Complaint with leave to amend.
Electronic Case Filing (“ECF No.”) 8. The Court also provided Plaintiff with a blank Civil
Rights Form and a Voluntarily Dismissal form if either was desired. On June 21, 2019, the Court
granted Plaintiff’s motion for extension. Plaintiff’s First Amended Complaint (“FAC”) was due
on before August 5, 2019. To date, Plaintiff has failed to file a FAC within the allotted time nor
has he requested an extension of time within which to do so.

        Accordingly, on or before September 5, 2019, Plaintiff is ORDERED to either (a) advise
the Court that he does not desire to pursue this action; (b) if plaintiff does desire to pursue this
action, show good cause in writing, if any exists, why plaintiff has not timely filed with the Court
his FAC, and why the Court should not recommend that this action be dismissed for failure to
prosecute and failure to comply with the Court’s prior Order; or (c) file a FAC. Plaintiff is
forewarned that, if he fails to do either of the provided options, the Court may deem such failure
a further violation of a Court order justifying dismissal, and also deem such failure as further
evidence of a lack of prosecution on Plaintiff’s part.


        IT IS SO ORDERED.




 Page 1 of 1                       CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk DC
